EXHIBIT 1 JOINT FILING AGREEMENT THIS JOINT FILING AGREEMENT is entered into as of February 13, 2014, by and among the parties hereto. The undersigned hereby agree that the Statement on Schedule 13G with respect to the common shares, par value $0.01 of Scorpio Bulkers Inc. and any amendment thereafter signed by each of the undersigned shall be (unless otherwise determined by the undersigned) filed on behalf of each of the undersigned pursuant to and in accordance with the provisions of Rule 13d-1(k)under the Securities Exchange Act of 1934, as amended. Dated:February 13, 2014 MONARCH ALTERNATIVE CAPITAL LP By:MDRA GP LP, its General Partner By:Monarch GP LLC, its General Partner By:/s/ Michael Weinstock Name: Michael Weinstock Title: Member Dated:February 13, 2014 MDRA GP LP By:Monarch GP LLC, its General Partner By: /s/ Michael Weinstock Name:Michael Weinstock Title:Member Dated:February 13, 2014 MONARCH GP LLC By:/s/ Michael Weinstock Name:Michael Weinstock Title:Member
